Citation Nr: 1549678	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-47 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for residuals right lung pneumothorax post surgical thoracotomy with scar.  

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoracic spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Goss, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that continued a denial of entitlement to a TDIU.  The Veteran filed a notice of disagreement in May 2009 and was provided with a statement of the case in October 2009.  The Veteran perfected his appeal with a November 2009 VA Form 9.  

The Veteran testified at a Travel Board hearing in July 2015 and a copy of that transcript is of record.  At the hearing the Veteran submitted additional evidence with a waiver of initial agency of jurisdiction review.  

The Board notes that a January 2007 rating decision, in relevant part, granted entitlement to service connection for degenerative disc disease of the thoracic spine and assigned a 20 percent rating effective March 31, 2006.  The rating decision also granted service connection for residuals, right lung pneumothorax, post-surgical thoracotomy with scar and assigned a 60 percent evaluation effective March 31, 2006.  

Subsequently, in a February 2015 supplemental statement of the case, the RO included the issues of entitlement to a TDIU, entitlement to an increased evaluation for degenerative disc disease of the thoracic spine and entitlement to an increased evaluation for residuals, right lung pneumothorax, post-surgical thoracotomy with scar.  The supplemental statement of the case noted that the Veteran was furnished a statement of the case on April 23, 2009 and that he submitted a substantive appeal on May 18, 2009.  The supplemental statement of the case did not indicate when the Veteran submitted a notice of disagreement.  As will be discussed further below a review of the Veteran's claims file does not reveal an April 2009 statement of the case or a May 2009 substantive appeal.  Nonetheless, the issues have been properly characterized on the title page.  

The issues of entitlement to an increased rating for a right knee disability, entitlement to an increased rating for left lumbar radiculopathy, and entitlement to service connection for a left knee disability have been raised by the record in a July 2015 private opinion and the July 2015 Board hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to an increased rating for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision, in an August 2015 written statement the Veteran, through his representative, withdrew his appeal for entitlement to an initial rating in excess of 60 percent for residuals right lung pneumothorax post-surgical thoracotomy with scar.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to an initial rating in excess of 60 percent for residuals right lung pneumothorax post-surgical thoracotomy with scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

Here, the Board acknowledges that further clarification is required regarding a statement of the case dated April 2009 and a substantive appeal dated May 2009.  Nevertheless, the Veteran, through his representative, withdrew his appeal for entitlement to an initial rating in excess of 60 percent for residuals right lung pneumothorax post-surgical thoracotomy with scar, in an August 2015 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and the appeal is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 60 percent for residuals right lung pneumothorax post-surgical thoracotomy with scar is dismissed.  




REMAND

First, as discussed above, the February 2015 supplemental statement of the case noted that the Veteran was furnished a statement of the case on April 23, 2009 and submitted a substantive appeal on May 18, 2009.  The supplemental statement of the case did not indicate when the Veteran submitted a notice of disagreement.  However, a review of the Veteran's claims file does not reveal an April 2009 statement of the case or a May 2009 substantive appeal.  Therefore, a remand is necessary to associate the documents with the Veteran's claims file.  

Additionally, the Veteran's SSA records reveal VA treatment records dated January 2008 to September 2008.  The July 2015 private opinion references VA and, what the Board presumes to be, private treatment records dated March 2002 to April 2014.  However, the only other medical evidence of record are VA treatment records dated November 2004 and January 2006 to April 2006 and a November 2007 private treatment record.  Therefore, on remand the RO should attempt to obtain any outstanding medical treatment records.  

In regards to the Veteran's claim of entitlement to a TDIU, the Veteran currently meets the schedular requirements under 38 C.F.R. § 4.16(a).  Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board notes that marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts-found basis, including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2015).

In this regard, the Board finds that further clarification is necessary regarding the Veteran's employment history, including any current part-time employment.  A November 2007 response from a former employer shows that the Veteran last worked for the employer in July 2006 and left to seek other employment.  The Veteran's Social Security Administration (SSA) records show that the Veteran last worked in 2006.  An August 2014 VA respiratory examination noted that the Veteran reported that he was currently working as an electrician.  On the March 2015 VA Form 9, the Veteran's representative asserted that the Veteran's TDIU was incorrectly denied as the Veteran "works in sheltered employment."  The July 2015 private opinion noted that the Veteran last worked in 2008.  At the July 2015 Board hearing the Veteran reported that he last worked full-time in 2008.  Thus, the Veteran should be asked to provide additional information in order to determine whether or not he is currently engaged in more than marginal employment.

Accordingly, the case is REMANDED for the following action:

1. Associate the April 23, 2009, statement of the case and May 18, 2009 substantive appeal, as cited by the February 2015 supplemental statement of the case, with the Veteran's electronic claims file.  

2. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records regarding his claim for a TDIU, to include those identified in the July 2015 private opinion.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain any outstanding VA treatment records dated September 2008 to the present.  

3. Send the Veteran a letter requesting that he provide clarifying information regarding his employment status, to include authorization, if necessary, to enable VA to obtain any additional pertinent evidence not currently of record.  Specifically request that the Veteran provide sufficient identifying information for his former and/or current employer(s), in order for VA to mail the identified employer(s) a Request for Employment Information (VA Form 21-4192).

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


